Case: 16-11730       Document: 00514268294         Page: 1     Date Filed: 12/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                     No. 16-11730                                FILED
                                   Summary Calendar                      December 11, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

MELISSA VEATCH, also known as Missy,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 4:16-CR-132-17


Before JONES, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM: *
       Melissa Veatch appeals the 400-month sentence imposed following her
guilty-plea conviction for one count of conspiracy to possess, with intent to
distribute, a controlled substance, in violation of 21 U.S.C. §§ 846, 841(a)(1),
and 841(b)(1)(B).      She contends the court:          plainly erred in applying the
importation enhancement to her sentence; and abused its discretion by
denying her motions to continue her sentencing hearing.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-11730     Document: 00514268294      Page: 2   Date Filed: 12/11/2017


                                  No. 16-11730

      Although post-Booker, the Guidelines are advisory only, the district
court must avoid significant procedural error, such as improperly calculating
the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 48–51
(2007). If no such procedural error exists, a properly preserved objection to an
ultimate sentence is reviewed for substantive reasonableness under an abuse-
of-discretion standard. Id. at 51; United States v. Delgado-Martinez, 564 F.3d
750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in district
court, its application of the Guidelines is reviewed de novo; its factual findings,
only for clear error. E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751,
764 (5th Cir. 2008).
      Nonetheless, as she acknowledges, Veatch withdrew her written
objection to the enhancement at sentencing.         Accordingly, the plain-error
review she relies upon is not applicable. Instead, she waived any challenge to
the court’s application of the enhancement to her sentence. E.g., United States
v. Musquiz, 45 F.3d 927, 931 (5th Cir. 1995).
      In addition, Veatch fails to show the court abused its discretion in
denying her two motions to continue her sentencing hearing. E.g., United
States v. German, 486 F.3d 849, 854 (5th Cir. 2007); United States v. Pede, 891
F.2d 514, 520 (5th Cir. 1989).
      AFFIRMED.




                                        2